Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 1 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE MANAGEMENT GROUP LLC, Case No. 1:19-cv-04917-VSB

Plaintiff, Civil Action
-against-

HOLIDAYNET, LLC, and GODADDY, INC,

Defendants.

 

 

 

MEMORANDUM OF LAW IN SUPPORT
OF PLAINTIFF’S MOTION BY ORDER TO SHOW CAUSE
FOR ATTACHMENT, INJONCTIVE RELIEF AND RECEIVERSHIP

 

MARION & ALLEN, P.C.
488 Madison Avenue
Suite 1120
New York, New York 10022
(212) 658-0350

Attorneys for Plaintiff

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 2 of 17

of Contents

PRELIMINARY STATEMENT ......cccccsssscsssssesssscssscsscsessesccsssseeessscesecseeesseuessseeseees 1
FACTS 0... ccc ccscssscsssccsesecsssessccscssscsssssesevsecsssvseseeesseesssssussccesssssceusteesaecsasesseeenseeseeeaes 2
ARGUMENT. ......cccscccccssssesssccssccsscccssccensosssonsnsessscnssseneevessessecsuseesseressercesanececeseesseesees 6

POINT I. A PRELIMINARY INJUNCTION IS APPROPRIATE HERE ...6

POINTIL PRE-JUDGMENT ATTACHMENT IS APPROPRIATE. .o........+ 7
POINT HL RECEVIERSHIP IS AN APPROPRIATE REMEDY oosscssesscsces 12
CONCLUSION ccccccscssccccssscscssccssssssssssasssnssnssssssssssssssssssssssassasuuusesusuvesessssssseseeceeees 19

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 3 of 17

 

_ TABLE OF AUTHORITIES
Bank Leumi Trust Co. v. Istim, Inc.
892 F. Supp. 478 (S.D.N-Y. 1995). ..cceccsescseeeseeeeeseens ‘eectssscecccnssonssonsoeseaeecassenasensces 9
Considar, Inc. v. Redi Corp. Establishment
655 N.Y.S. 2d 40 (1% Dep't 1997) ..ssssssssssescesssssscsecscsscstesscsecssssccnceeseensetenesceneneenees 10
Federal Home Loan Mortgage Corp. v. Spark Tarrytown
829 F. Supp. 82 (S.D.N.Y. 1993) oc ccscscssssssssscsscsssssesssessssssssssecsseseenesessesseeeesees 12
Hotel 71 Mezz Lender LLC v. Falor
14 N.Y.3d 303 (2010) .......cescsssccsscscssssesesscssesssscssssssonerssssssessssesssaccessecseeatesesssseeeeeees 10
Kneapler v. Braufman
266 A.D. 756, 41 N.Y.S 2d 261 (2" Dep't. 1943) v.ccccsssssscssosssscsesessecssescsscesseeees 10
Koehler v. Bank of Bermuda.
12 N.Y.3d 533, 539 (2009) oo... cccsscsscessessssssssesesscssesssscesesscssseeccnscssssesseessenseeneeneseaes 10
Ross v. Thomas
2011 U.S. Dist. LEXIS 60444, n. 20 (S.D.N.Y. June 6, 2011) c.ccceccccscsecssceesesees 12
Stewart v. Lyman
62 A.D. 182, 70 N.Y.S. 936 (1% Dep’t 1901) w.cesscesesssssssestecsssssscusesessecesecseseeseeees 10
Tannenbaum vy. Gottlieb
14 A.D. 105, 43 N.Y.S. 469 (1° Dep’t 1897) ...cecssssessecsstcsssssssssecessescssesssssensensess 9
Tex. 1845 LLC v. Wu Air Corp.
2012 U.S. Dist. LEXIS 14979, *22 (E.D.NLY. Feb. 3, 2012). coc ceccscserscteeeesesees 12
Varsames v. Palazzolo,
96 F. Supp. 2d 361 (S.D.N.Y. 2000). vc cecscsscsecsccscsscsctscnesssccscessesseersesstscsesceeseees 12
Fed. R. Civ. P. § 64 sscssssssssscccssssssssssssssnsesscssscssessssssssssnsssssuvssssusssssssesessssssnevesseseesse 7,8
Fed. R. Civ. P. § 66 ......ccsccesscsssscctsscscsssesssescessssssesesesssssescesesscenecscensesnsessesenssenseenenaes 12

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 4 of 17

N.Y. C.P.LAR. § 6201 cn. .ececcssscsscsccsssnscessseressseceessssesosescsscessocssessesaseresseens 4,6, 8, 11
N.Y. C.P.L.R. § 6212 wo. ssasssseesnsaconenesaneceesssenseneassnenesuseesesnssesesossesesseneseusasnsenensens 8

12 Charles A. Wright & Arthur R. Miller,
Federal Practice and Procedure § 2983 (1973) v..usscsssscrescrssscsesessesesseneeseeeesees 12

Tex. 1845 LLC v. Wu Air Corp.
2012 U.S. Dist. LEXIS 14979, *22 (E.D.N.Y. Feb. 3, 2012). ...scccccsssssscssesesseseenes 12

Varsames v. Palazzolo,
96 F. Supp. 2d 361 (S.D.N.Y. 2000). ..cecsssssssessetssveessessrersscscssessesesseesseeeserseeenes 12

ili

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 5 of 17

Plaintiff The Management Group LLC (“Plaintiff”) respectfully submits this
Memorandum of Law in support of Plaintiff’s motion for attachment, the appointment

of a receiver and injunctive relief.

 

RELIMINARY STATEMENT
This action is for declaratory Judgment upon an assignment of specific domain
names, also known as Uniform Resource Locators (“URLs”) are newyears.com,
newyearseve.com, 1231.com, vegasnewyears.com, nynewyears.com, snaptickets.com, ©
newyearspartynyc.com, and new-years-eve.com (the “Domains”) that, pursuant to the
assignment, belong to Plaintiff. See, Assignment at Exhibit A. The assignment was
made by Defendant Holidaynet, LLC (“Holidaynet”). Defendant godaddy.com, Inc.
asked to be a party hereto to have an Order to clarify ownership of the Domains.
These domains sell tickets to event, primarily New Year’s Eve parties. They make their

money now as set forth in the Fox Affidavit filed herewith
The urgency of the relief requested herein cannot be overstated. Holidaynet has
moved some of the operations of these Domains to another website. They have also
decimated the value and usefulness of newyearseve.com domain. They are causing or
permitting the cancellations of many domains associated with this business, and it
would take but a moment to decimate the remaining Domains at issue. That damage

would be irreparable in the short term.

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 6 of 17

Moreover, Holidaynet making money from Plaintiff’s Domains. Like pumping
gas from Plaintiff's gas station, this is a taking, and the history between the parties
shows that money, which should be Plaintiff's money, will disappear.

To prevent this, Plaintiff seeks a prejudgment attachment of the funds at issue
and the Domains, a reveiver to control the websites and the business thereon, and
injunctive relief to maintain the status quo in the face of a defendant shedding assets
and with a history of claiming no money was made in a multi-million dollar business.

FACTS

The material facts at issue are set forth in the affidavit of Andrew Fox filed
herewith.

A. Success on the Merits is Likely

This matter is not about all of the facts leading up to the complaint, it is a simple
matter to enforce an assignment which was mutually designed by the drafting counsel
for defendant and for Plaintiff to have no defenses. The domain names, also known as
Uniform Resource Locators (“URLs”) are newyears.com, newyearseve.com,
newyearspartynyc.com,, vegashewyears.com, nynewyears.com, snaptickets.com,
1231.com, and new-years-eve.com (the “Domains”) belong to Plaintiff. See,

Assignment at Exhibit A to the Fox Affidavit (“Exhibit A”).

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 7 of 17

B. Harm Is Current, Imminent and Ongoing

 

That said, why are defendants fighting? Because these domains are used in
conjunction with the websites built on them to sell tickets to new years eve parties. If
defendants can just sandbag two more weeks they can try to take all of the profits they
are making from Plaintiff's domains and. websites and distribute, disburse or secret
them. This is essentially a theft under the nose of the Court. ;

It is as if defendants stole the key to a gas station owned by Plaintiff and are
selling Plaintiff's gas — every penny made is akin to stolen funds. Every day,
Defendant Holidynet, and is pocketing revenues that truly belong to the Plaintiff.

Moreover, in preparation for this litigation, they are not conducting sales to the
events on the Domains on a mirror site called Joonbug.com. (Continuing the analogy,
it is like syphoning the gas from my gas station and selling my gas an inch off
premises.) |

However, the success on the merits — the ownership of the domains under the
assignment, like ownership of the gas station, is not reasonably disputable.

I ran this business before, and know it makes millions of dollars. In the few
years that Defendant ran the business they always claimed that they didn’t make any

money. However, there should be no getting lost in the weeds on this action — this

action is not about that money, this is merely a declaratory action; the question in this

3

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 8 of 17

action is not one of damages, it is very simply whether under the assignment the
Domains are now Plaintiff's, and they indisputably are. Whereas the Domains belong
to Plaintiff, any money made thereon should belong to Plaintiff — to the extent
Holidaynet is pocketing such funds, they are akin to stolen funds.

Whereas the ownership of the Domain Names is indisputable, and the likelihood

of a success on the merits is very high indeed.

C. The CPLR §6201 Attachment Criteria Are Met

Against this backdrop of certainty as to the true domain ownership, as detailed in
the memorandum of law filed herewith, we look to the New York Civil Procedure Law
and Rules (“CPLR”) for the substantive law on attachment to apply. Thus, I look to the
factors below:

A party is entitled to attachment if the defendant is a foreign, and not a New
York entity. Defendant is a Florida entity. Thus, per CPLR §6201(1) attachment is
appropriate.

Further, the transaction at issue involved a multitude of domain names which
Holidaynet was required to preserve, including domains that they are permitting to be
cancelled by not paying for them. These domains are then disposed of to the highest
bidder. The loss of such domain names is continuous and imminent as to several of

them as set forth in Exhibit B. Thus, per CPLR §6201(3) attachment is appropriate.
4

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 9 of 17

Holidaynet has also secreted funds for years, failing to meet their payment
obligations while denying income from the business run on these domains. Thus, per
CPLR §6201(3) attachment is appropriate.

Defendants have also engaged in active impairment and wasting of the Domains
at issue, permitting or causing newyearseve.com to lose Google listing status
decimating its commercial value. It is urgent that they be prevented from doing the
same to the other domains.

With the mirror listing on the Joonbug.com website, it appears that Defendants
are preparing to do the same to the other domains herein and the websites built on
them. Plaintiff respectfully submits that such injustice and change in the status quo
must not be allowed.

It seems that under the circumstances, if Plaintiff cannot immediately regain
control of my own assets, then a neutral third party should run the assets in issue and
escrow all profits until | regain possession.

Therefore, Plaintiff respectfully requests that its motion for attachment of the
Domains or the websites thereon pending judgment in this action be granted, that
injunctive relief be granted prohibiting defendant Holidaynet LLC from harming,
deleting or delisting the Domains or the websites thereon, and preserving all funds

earned from ticket sales from the event on those domains whether they are

5

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 10 of 17

completed through the domains, or though any other website Holidaynet or its
principals may have. Finally until I receive control of the Domains, Plaintiff
respectfully request the appointment of a receiver to run the Domains and the

business thereon to protect them from further damage.

ARGUMENT

POINT I
A PRELIMINARY INJUNCTION IS APPROPRI

 

To obtain a preliminary injunction, Plaintiffs must show (1) the likelihood of
irreparable injury in the absence of an injunction; and (2) either (a) likelihood of
success on the merits or (b) sufficiently serious questions going to the merits to make
them a fair ground for litigation plus a balance of the hardships tipping decidedly
toward Plaintiffs. Sunward Electronics, Inc. v. McDonald, 362 F.3d 17, 24 (2" Cir
2004). See also Fun-Damental Too, Ltd. v. Gemmy Industries Corp., 111 F.3d 993,
998-999 (2"" Cir. 1997). Under either alternative, Plaintiffs are entitled to the relief
they seek.

As noted in the Fox affidavit filed herewith, Holidaynet has already damaged
domains, including newyearseve.com, and as shown in Exhibit B is shedding domains
relevant to the business. Once another customer buys these, they are lost, the injury is

irreparable.

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 11 of 17

As addressed above there is also a high likeliness of success on the merits as the
assignment reserved no defenses as seen in Exhibit A to the Fox Affidavit. Thus,
under the circumstances, minimal preliminary injunctive relief, including the
prevention of loss or injury to any of the Domains or the websites built thereon, and
preventing dissipation of funds earned from Plaintiff’s domains seems a just and
necessary cause.

If this case is carried into next year, as it will be, Fox was clear that he expects
false claims of dissipation of millions of dollars in revenues, and a claim from

Holidaynet that there is no money. That too cries out for the requested injunctive relief.

POINT Il
PRE-JUDGMENT ATTACHMENT IS APPROPRIATE

Pursuant to F.R.Civ.P. 64, “throughout an action, every remedy is available that,
under the law of the state where the court is located, provides for seizing a person or
property to secure satisfaction of the potential judgment. But a federal statute governs
to the extent it applies.

(b) SPECIFIC KINDS OF REMEDIES. The remedies available under this rule include the
following-—however designated and regardless of whether state procedure requires
an independent action:

° arrest;

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 12 of 17

° attachment;

° garnishment;

° replevin;

° sequestration; and

° other corresponding or equivalent remedies.” F.R.Civ.P. 64

In New York, where this Court is located, the law of the State is set forth in the
Civil Practice Law and Rules (“CPLR”). CPLR §6212(a) provides that in order to be
entitled to an order of attachment, Plaintiff must show that (i) there is a cause of action;
(ii) it is probable that Plaintiff will succeed on the merits; (iii) one or more grounds for
attachment provided in CPLR § 6201 exist; and (iv) the amount demanded from the
defendants exceeds all counterclaims. known to Plaintiff.

CPLR §6201 provides, in pertinent part: “An order of attachment may be
granted in any action, except a matrimonial action, where the plaintiff has
demanded and would be entitled, in whole or in part, or in the alternative, to a
money judgment against one or more defendants, when: 1. the defendant is a
nondomiciliary residing without the state, or is a foreign corporation not qualified to do
business in the state; or ...3. the defendant, with intent to defraud his creditors or
frustrate the enforcement of a judgment that might be rendered in plaintiff's favor,

has assigned, disposed of, encumbered or secreted property, or removed it from the

State or is about to do any of these acts”.

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 13 of 17

As demonstrated below, Plaintiff has satisfied each of these requirements and
there is an urgent need for an attachment against the corporate defendants who have
withdrawn assets from the United States, have engaged in fraudulent behavior
regarding the reporting of assets, and are removing the last known major assets.
Accordingly, this court should issue the Attachment Order.

Here, the attachment is to serve on Godaddy to prevent sale of the Domains.
Holidaynet has treated Plaintiffs domains at their own, and is releasing domains
without any leave from Plaintiff. An attachment on the Domains will prevent their
transfer to any new registrant.

Plaintiff need not demonstrate by actual proof disposition or secretion. The
transfer or disappearance of an abnormal amount of property will suffice. See,
Tannenbaum v. Goitlieb, 14 A.D. 105, 43 N.Y.S. 469 (1" Dept 1897); Bank Leumi
Trust Co. v. Istim, Inc., 892 F. Supp. 478 (S.D.N.Y. 1995). “I]t is not always
practicable to establish by proof the existence of a fraudulent intent.....even when in
reality it exists. Direct proof of fraud can rarely be obtained, and when it is established
it must ordinarily be inferred from the circumstances: Id. at p. 483. By submitting
affidavits which make “a prima facie evidentiary showing of secretion of assets by
defendants in fraud of creditors, and particularly in fraud of plaintiff’, the plaintiff has

fulfilled his burden of proof. See, Kneapler v. Braufman, 266 A.D. 756, 41 N.Y.S 2d

9

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 14 of 17

261 (2™ Dep’t. 1943). The burden then shifts to the defendants to explain the actions
or to rebut the plaintiff's allegations. Stewart v. Lyman, 62 A.D. 182,186, 70 N.Y.S.
936 (1% Dep’t 1901).

It is equally well setiled that the Court can compel observance of its decrees by
proceedings in personam against the owner within the jurisdiction, even if the situs of
the property is outside New York. See, Koehler v. Bank of Bermuda, 12 N.Y.3d 533,
539 (2009)(emphasis added); Hotel 71 Mezz Lender LLC v. Falor, 14 N.Y.3d 303,
311-312 (2010). Courts have the authority to grant an attachment of the property of a
litigant who “voluntarily submitted to the personal jurisdiction of the court”. The
Court of Appeals also ruled that the situs of the intangible property interests was in
New York. /d. at 316.

Plaintiffs need only show a likelihood of success on one of its claim in order to
be entitled to the Attachment Order. See, Considar, supra, 655 N.Y.S. 2d at 41. Here,

the assignment establishes a likeliness of success on the merits.

As cited above, the F.R.Civ.P looks to State law on attachment. In New York
what needs to be shown is that in order to be entitled to an order of attachment, is (i)
there is a cause of action; (ii) it is probable that Plaintiff will succeed on the merits;

(iii) one or more grounds for attachment provided in CPLR § 6201 exist; and (iv) the

10

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 15 of 17

amount demanded from the defendants exceeds all counterclaims known to Plaintiff.

The CPLR §6201 elements, connected by an “or”, are “when: 1. the defendant is
a nondomiciliary residing without the state, or is a foreign corporation not qualified to
do business in the state; or ...3. the defendant, with intent to defraud his creditors
or frustrate the enforcement of a judgment that might be rendered in plaintiff's
favor, has assigned, disposed of, encumbered or secreted property, or removed it
from the state or is about to do any of these acts”.

So one ground for attachment is “foreign corporation not qualified to do
business in the state”. Defendants are a foreign Florida corporation not qualified to do
business in the State of New York and its subsidiaries. Thus the complete basis for an
attachment under New York law is fulfilled.

A second ground is when a defendant has assigned, disposed of, encumbered,
secreted or removed property to frustrate judgment enforcement. There is no question
that Holidaynet has disposed of many of the domain names associated with its business

with Plaitniff.

POINT OI
RECEIVERSHIP IS AN APPROPRIATE REMEDY

F.R.Civ.P. 66 authorizes the appointment of a Receiver to protect assets in

accord with the historical practice of receiverships. See FRCP 66; Federal Home Loan
11

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 16 of 17

Mortgage Corp. v. Spark Tarrytown, 829 F. Supp. 82 (S.D.N.Y. 1993); Varsames v.
Palazzolo, 96 F. Supp. 2d 361, 365 (S.D.N.Y. 2000).

Several factors are considered relevant to establishing the need for a receivership
including, inter alia, fraudulent conduct on the part of defendant; the imminent danger
of the property being lost, concealed, injured, diminished in value, or squandered; the
inadequacy of the available legal remedies; the probability that harm to plaintiff by
denial of the appointment would be greater than the injury to the parties opposing |
appointment. See, Ross v. Thomas, 2011 U.S. Dist. LEXIS 60444, n. 20 (S.D.N.Y.
June 6, 2011) citing 12 Charles A. Wright & Arthur R. Miller, Federal Practice and
Procedure § 2983 (1973); Varsames, supra, 96 F. Supp. 2d at 365 (quoting Wright &
Miller § 2983); Tex. 1845 LLC v. Wu Air Corp., 2012 U.S. Dist. LEXIS 14979, *22
(E.D.N.Y. Feb. 3, 2012).

As set forth above, each of these elements is already met. A history of claiming
no profits upon what is upon information and belief multi-million dollar revenue, the
decimation of Newyearseve.com, and the shedding of the business’s domain names is
key. Also, shifting ticket sales for the events to the Joonbug website, clearly shows the
shifting of profits from the Domains to other platforms. The business is being not only
diminished, but killed. Thus, the facts supporting the appointment of a receiver are

self evident.

12

 
Case 1:19-cv-04917-VSB Document 33-5 Filed 12/20/19 Page 17 of 17

Based on the foregoing, Plaintiff respectfully submits that this Court should
grant Plaintiff's motion for attachment of the Hawaii solar assets in its entirety.
Dated: New York, New York

December 20, 2019
Respectfully submitted,

oes OE
a  genrsnemnnner _—
oe pt caw ——
ee é or ott ann vinnany
a yo ER TS wenn ”
o nes tio unc
et"

ae

Réger K. Marion ~~

13

 
